Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03851 Nicholas II, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 09/30/2007 Date of Reporting Period: 06/30/2007 Item 1. Schedule of Investments. Nicholas II, Inc. Schedule of Investments (unaudited) June 30, 2007 VALUE COMMON STOCKS - 91.50% Consumer Discretionary - Auto & Components - 0.78% Gentex Corporation $ 4,331,800 Consumer Discretionary - Consumer Services - 0.84% ITT Educational Services, Inc. * Consumer Discretionary - Hotels, Restaurants & Leisure - 2.44% Applebee's International, Inc. International Game Technology Starbucks Corporation * Consumer Discretionary - Media - 3.74% DIRECTV Group, Inc. (The) * EchoStar Communications Corporation * Liberty Global, Inc. - Series C * Liberty Global, Inc. - Series A * Consumer Discretionary - Retail - 9.51% Bed Bath & Beyond Inc. * IAC/InterActiveCorp * J.C. Penney Company, Inc. Kohl's Corporation * Liberty Media Holding Corporation O'Reilly Automotive, Inc. * PETsMART, Inc. Consumer Staples - Food & Staple Retail - 1.30% CVS/Caremark Corporation Consumer Staples - Food, Beverage & Tobacco - 1.44% Hormel Foods Corporation Energy - 6.63% Apache Corporation BJ Services Company Cameron International Corporation * GlobalSantaFe Corporation Kinder Morgan Management, LLC * Nabors Industries, Ltd. * Newfield Exploration Company * Smith International, Inc. Weatherford International Ltd. * XTO Energy, Inc. Financials - Banks - 3.37% Commerce Bancorp, Inc. Marshall & Ilsley Corporation MGIC Investment Corporation Financials - Diversified - 5.08% Affiliated Managers Group, Inc. * Eaton Vance Corp. Legg Mason, Inc. Moody's Corporation Financials - Insurance - 5.27% Brown & Brown, Inc. Nationwide Financial Services, Inc. Willis Group Holdings Limited Health Care - Equipment - 5.15% DENTSPLY International Inc. IDEXX Laboratories, Inc. * ResMed Inc. * Respironics, Inc. * St. Jude Medical, Inc. * Health Care - Pharmaceuticals & Biotechnology - 8.35% Allergan, Inc. Biogen Idec Inc. * Biotech HOLDRS Trust Covance Inc. * Forest Laboratories, Inc. * Medicis Pharmaceutical Corporation Pharmaceutical Product Development, Inc. Teva Pharmaceutical Industries Ltd. Thermo Fisher Scientific Inc. * Health Care - Services - 4.38% Cardinal Health, Inc. DaVita, Inc. * IMS Health Incorporated VCA Antech, Inc. * Industrials - Capital Goods - 6.10% Fastenal Company IDEX Corporation ITT Corporation Oshkosh Truck Corporation Rockwell Automation, Inc. Industrials - Commerical Services & Supplies - 4.40% ChoicePoint Inc. * Cintas Corporation Manpower Inc. Industrials - Transportation - 0.91% Expeditors International of Washington, Inc. Information Technology - Hardware & Equipment - 8.57% Harris Corporation Jabil Circuit, Inc. Molex Incorporated - Class A QLogic Corporation * Tektronix, Inc. Vishay Intertechnology, Inc. * Zebra Technologies Corporation - Class A * Information Technology - Semiconductors & Semiconductor Equipment - 3.34% Intersil Holding Corporation Maxim Integrated Products, Inc. Microchip Technology Incorporated Information Technology - Software & Services - 7.17% BEA Systems, Inc. * Business Objects S.A. * Fiserv, Inc. * Hewitt Associates, Inc. * NAVTEQ Corporation * Materials - 2.73% Bemis Company, Inc. 160,000 Ecolab Inc. 6,832,000 15,173,452 TOTAL Common Stocks (COST: $ 296,286,447) 509,130,184 SHORT-TERM INVESTMENTS - 8.12% Commercial Paper - 7.76% $1,500,000 Starbucks Corporation 07/02/07, 5.31% 1,500,000 700,000 Walt Disney Company (The) 07/03/07, 5.42% 699,895 825,000 Prudential Financial, Inc. 07/06/07, 5.27% 824,517 1,075,000 SABMiller plc 07/06/07, 5.37% 1,074,359 750,000 Fortune Brands, Inc. 07/09/07, 5.30% 749,227 650,000 Fortune Brands, Inc. 07/09/07, 5.30% 649,330 1,923,000 Walt Disney Company (The) 07/09/07, 5.30% 1,921,018 900,000 Time Warner Cable Inc. 07/10/07, 5.33% 898,934 1,000,000 Kraft Foods Inc. 07/11/07, 5.33% 998,668 2,050,000 Fiserv, Inc. 07/12/07, 5.33% 2,046,965 1,250,000 SABMiller plc 07/13/07, 5.36% 1,247,953 1,500,000 Travelers Companies Inc. (The) 07/13/07, 5.28% 1,497,580 1,735,000 Hitachi Capital America Corp. 07/16/07, 5.31% 1,731,417 1,000,000 Walt Disney Company (The) 07/17/07, 5.38% 997,758 1,000,000 Fiserv, Inc. 07/18/07, 5.33% 997,631 1,000,000 Kraft Foods Inc. 07/19/07, 5.33% 997,483 2,000,000 Starbucks Corporation 07/20/07, 5.32% 1,994,680 1,325,000 Starbucks Corporation 07/23/07, 5.33% 1,320,880 1,325,000 Time Warner Cable Inc. 07/24/07, 5.35% 1,320,668 800,000 Hitachi Capital America Corp. 07/25/07, 5.35% 797,266 425,000 Kraft Foods Inc. 07/25/07, 5.36% 423,545 885,000 Time Warner Cable Inc. 07/25/07, 5.38% 881,958 1,000,000 Kraft Foods Inc. 07/26/07, 5.35% 996,433 1,474,000 Fortune Brands, Inc. 07/27/07, 5.31% 1,468,565 1,570,000 Walt Disney Company (The) 08/03/07, 5.27% 1,562,645 300,000 Fortune Brands, Inc. 08/06/07, 5.30% 298,454 1,265,000 Fortune Brands, Inc. 08/06/07, 5.30% 1,258,482 2,000,000 John Deere Capital Corporation 08/07/07, 5.26% 1,989,480 1,300,000 Integrys Energy Group, Inc. 08/09/07, 5.40% 1,292,590 900,000 Kraft Foods Inc. 08/10/07, 5.33% 894,803 900,000 Coca-Cola Enterprises Inc. 08/13/07, 5.27% 894,466 600,000 Hitachi Capital America Corp. 08/15/07, 5.30% 596,113 1,000,000 Kraft Foods Inc. 08/16/07, 5.33% 993,338 750,000 Time Warner Cable Inc. 08/20/07, 5.36% 744,528 815,000 Bank of America Corporation 08/21/07, 5.27% 809,035 800,000 John Deere Capital Corporation 08/23/07, 5.26% 793,922 1,300,000 John Deere Capital Corporation 08/23/07, 5.27% 1,290,104 815,000 Kraft Foods Inc. 08/24/07, 5.33% 808,605 950,000 Fortune Brands, Inc. 08/30/07, 5.31% 941,733 43,205,028 Variable Rate Security - 0.36% 1,983,009 Wisconsin Corporate Central Credit Union 07/02/07, 4.99% 1,983,009 TOTAL Short-term Investments (COST: $ 45,188,037) 45,188,037 TOTAL SECURITY HOLDINGS - 99.62% 554,318,221 OTHER ASSETS, NET OF LIABILITIES - 0.38% 2,127,394 TOTAL NET ASSETS $556,445,615 % OF NET ASSETS * NON-INCOME PRODUCING As of June 30, 2007, investment cost for federal tax purposes was $341,474,484 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $216,493,610 Unrealized depreciation (3,649,873) Net unrealized appreciation $212,843,737 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas II, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2007 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/29/2007
